Citation Nr: 0216867	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  94-40 962	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

What evaluation is warranted for residuals of a torn medial 
collateral ligament of the left knee from October 15, 1991?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
February 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection and assigned a non-compensable evaluation for 
residuals of a torn left medial collateral ligament tear of 
the left knee and denied entitlement to a permanent and 
total disability rating for non-service connection pension.  

The Board remanded the case to the RO in May 2000 for 
additional development.  By rating decision of August 2001, 
entitlement to a permanent and total disability rating for 
non-service connection pension was granted.  Hence that 
issue is no longer before the Board.

The requested development pertaining to the veteran's left 
knee disability has been completed and the case is now ripe 
for appellate consideration.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Since October 15, 1991, no competent evidence has been 
presented showing that the veteran's left knee disability is 
manifested by lateral instability, recurrent subluxation or 
flexion limited to 45 degrees and extension limited to 10 
degrees.  


CONCLUSION OF LAW

Since October 15, 1991, the schedular criteria for a 
compensable evaluation for post-operative residuals of a 
torn medial collateral ligament of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5257, 5260 and 5261 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations:

There has been a change in the law during the pendency of 
the veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant which of the 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Remanding to afford the RO an opportunity to 
consider the claim in light of the implementing regulations 
would serve to further delay resolution of the claim with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

Moreover, the Board is satisfied that the RO complied with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
In this regard the record reflects that the veteran was 
asked to identify medical treatment providers in connection 
with his left knee disability.  In response, the veteran 
indicated that he received treatment at a VA medical 
facility.  Thereafter, outpatient treatment records for the 
period from March 1994 to June 2002 were associated with his 
claims folder.  Additionally, in April 2002, the veteran was 
afforded a VA examination to determine the severity of his 
service-connected left knee disability.  

The Board further finds that the statement and supplemental 
statement of the case provided the veteran with adequate 
notice of what the law requires to assign a compensable 
evaluation for his service-connected left knee disability.  
The veteran further was provided adequate notice that VA 
would help him secure evidence in support of his claim if he 
identified that evidence.  The veteran and his 
representative have provided argument on the pertinent facts 
in statements associated with the claims folder.  Therefore, 
having the Board render its decision on his appeal at this 
time will not prejudice the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The statement of the case and supplemental statement of the 
case also provided notice to the veteran of what the 
evidence of record, including evidence provided by the 
appellant, revealed.  Finally, these documents provided 
notice why this evidence was insufficient to assign a 
compensable evaluation, as well as notice that the appellant 
could still submit supporting evidence.  Thus, the appellant 
has been provided notice of what VA did to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  By letter of 
October 2002, the veteran advised the RO that he had no 
additional argument or evidence to submit.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background and Analysis:

The veteran's service medical records reflect that in 
October 1974 he underwent surgery on his left knee to 
correct a torn medial collateral ligament.  

The veteran filed his initial claim seeking entitlement to 
service connection for his left knee condition in October 
1991.  The claims folder reflects that he failed to identify 
evidence in support of his claim.  The folder further 
reveals that the veteran failed to appear at a VA 
examination scheduled in February 1993.  Nevertheless, 
service connection for residuals for status post torn medial 
collateral ligament was granted by original rating action of 
March 1993.  A non-compensable evaluation was assigned.  The 
veteran disagreed with the rating assigned.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2002).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
United States Court of Appeals for Veterans Claims (Court) 
has made a distinction, however, between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  As this appeal involves an original 
claim, the Board has framed the issue as shown on the title 
page.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The veteran's left knee disability is currently evaluated 
under Diagnostic Code 5257, pertaining to other impairment 
of the knee.  Under that code a 10 percent disability 
evaluation is warranted when there is evidence of slight 
recurrent subluxation or lateral instability of the knee.  
Other applicable Diagnostic Codes include Diagnostic Code 
5260, which provides for a 10 percent disability evaluation 
in cases where flexion of the leg is limited to 45 degrees, 
and Diagnostic Code 5261 which provides for a 10 percent 
disability evaluation in cases where extension of the leg is 
limited to 10 degrees.  Finally, Diagnostic Code 5010 
provides that arthritis, due to trauma, substantiated by x-
ray findings, is rated as for "degenerative arthritis".  
Degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. 

It is important to note that ratings based on limitation of 
motion do not subsume 38 C.F.R. §§ 4.40 or 4.45 as they 
relate to functional loss and pain on movement, and that the 
provisions of 38 C.F.R. § 4.14 (2002) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

Associated with the veteran's claims folder are VA 
outpatient treatment records from 1994 through 2001.  While 
these records show treatment for a number of non-service 
connection disorders, including low back and ankle 
treatment, there is a scarcity of complaints or treatment 
for a left knee disability.  VA outpatient clinic notes from 
1998, 1999, and 2000 do include a clinical impression of 
left knee arthritis, however, is not accompanied by 
supporting X-ray evidence.  More importantly, however, 
service connection is not currently in effect for arthritis 
of the left knee.  

In December 2001, the veteran was seen for a follow-up for 
chronic back pain.  The examiner noted a history of knee 
arthritis.  A physical examination did not report findings 
pertinent to the left knee.  However, the assessment did 
include a diagnosis of "arthritis of knee".  In a January 
2001 note the veteran complained of "joint" pain.  However, 
there is no indication as to which joint or joints were 
effected.  

The veteran reported for a VA examination in April 2002, 
wherein he reported moderate left knee pain since an 
accident in the 1970's.  He stated that walking, running or 
climbing caused pain in the knee.  He reported that flare-
ups occurred once a week with these activities.  Flare-ups 
were relieved with non-steroid anti-inflammatory 
medications. He denied any weakened movement, fatigability 
or incoordination.  Additionally, he denied any stiffness, 
swelling, heat, redness, instability, giving away or 
locking.  The veteran reported that he last worked as a lawn 
mower mechanic in 1998.  The examiner noted that his left 
knee disability had a moderate effect on his usual daily 
activities.  

Examination of the left knee revealed no tenderness, 
swelling, edema, effusion, instability or weakened movement.  
His gait was normal and there was no evidence of ankylosis.  
He was able to passively flex the left knee to 105 degrees 
and to full extension.  Flare-ups were estimated to result 
in an additional 10 to 20 percent limitation of motion.  The 
diagnosis was a chronic sprain.  The examiner opined that 
the strain should not inhibit the veteran from working.  He 
further noted that the veteran had worked for approximately 
20 years with the same knee condition and that such 
condition had not worsened appreciably over the past five 
years.  

X-ray examination of the left knee was normal.  There was no 
evidence of fracture, dislocation or any other bone or joint 
abnormalities.  

Based upon the foregoing, the Board finds that since October 
1991 a compensable evaluation for residuals of a torn left 
medial collateral ligament is not warranted.  In this 
regard, there is no competent evidence to show that the 
veteran's left knee is unstable or exhibits recurrent 
subluxation.  Hence, a compensable rating under Diagnostic 
Code 5257 is not warranted.  Additionally, the veteran was 
passively able to perform flexion limited to 105 degrees and 
full extension.  Hence, a compensable evaluation under 
Diagnostic Code 5260 or 5261 is not warranted.  While there 
are references in the VA outpatient treatment records to 
knee arthritis; they do not contain confirmation of such by 
x-ray evidence.  Indeed, x-ray examination in April 2002 
revealed a normal knee, and did not show evidence of 
arthritis.  Thus, a compensable evaluation is not warranted 
under Diagnostic Code 5010 as there is no evidence, 
confirmed by x-ray examination, that the veteran suffers 
from degenerative arthritis of the left knee.  

Furthermore, the Board has considered whether a higher 
rating warranted pursuant to 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, 
the major functional component of the veteran's left knee 
disability is pain with occasional flare-ups.  However, as 
noted, there is scarce clinical evidence of any left knee 
complaints, to include complaints of pain, from 1994 to the 
present.  Furthermore, there is no evidence that since 
October 15, 1991, this disorder has limited the veteran's 
ability to work.  Additionally, with regard to his knee 
joint, there is no evidence of weakened movement, excess 
fatigability, incoordination, swelling, deformity or atrophy 
of disuse.  With regard to the flare-ups, the examiner 
estimated such would result in an additional 10 to 20 
percent limitation of motion.  However, even as such, under 
Diagnostic Codes 5260 or 5261, he would still not be 
entitled to a compensable evaluation.  As such, the Board 
does not find a basis to grant an increased evaluation under 
the factors elicited in DeLuca. 

In evaluating the severity of the veteran's disability, the 
Board has reviewed the nature of the original disability and 
considered whether the veteran is entitled to a "staged" 
rating as prescribed by the Court in Fenderson.  Based upon 
a review of the evidence, however, the Board finds that at 
no time since October 15, 1991 has there been objective 
evidence that the degree of disability associated with the 
residuals of the left knee injury was commensurate with that 
necessary for an increased evaluation.  Hence, a staged 
rating warranting an increased evaluation for a portion of 
the term in question is not warranted.

Finally, in reaching this decision, the Board has considered 
the "benefit of the doubt" doctrine, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for post-operative 
residuals of a torn medial collateral ligament of the left 
knee at any time since October 15, 1991 is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

